1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LINDA MOTT
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6059
     Fax: (702) 388-5087
6    linda.j.mott@usdoj.gov
     Representing the United States of America
7
                                UNITED STATES DISTRICT COURT
8                                    DISTRICT OF NEVADA

9
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-059-MMD-VCF
10
                   Plaintiff,                          STIPULATION TO CONTINUE
                                                       HEARING ON REVOCATION OF
11
            v.                                         PRETRIAL RELEASE
                                                       (First Request)
12
     RAHMEL PENNY,
13
                   Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between the United

16   States, by and between Nicholas A. Trutanich, United States Attorney, and Linda Mott,

17   Assistant United States Attorney, counsel for the United States of America, and Lance

18   Hendron, counsel for Defendant, that the hearing on revocation of pretrial release,

19   currently scheduled for October 1, 2019, be vacated and set to a date and time convenient

20   to this Court, but no sooner than 7 days from the current scheduled hearing.

21          The request for continuance is for the following reasons:

22          1.     Defendant Penny appeared before the court on Monday, September 23,

23   2019, based upon a petition for action on conditions of pretrial release.

24
1           2.     Penny submitted to detention pending the gathering of various documents

2    that he wishes to present at hearing.

3           3.     A hearing on the petition is set for October 1, 2019.

4           4.     Counsel for defense will be unable to gather the documents for hearing by

5    October 1, 2019.

6           5.     The parties stipulate to continuing the hearing to a setting at the Court’s

7    convenience. If the Court is so inclined, both parties are available on October 8, 2019.

8    DATED this 26th day of September, 2019.

9                                                  NICHOLAS A. TRUTANICH
                                                   United States Attorney
10

11                                                   /s/ Linda Mott
                                                   LINDA MOTT
12                                                 Assistant United States Attorney

13
                                                   /s/ Lance Hendron
14
                                                   LANCE HENDRON
                                                   Counsel for Rahmel Penny
15

16

17

18

19

20

21

22

23

24

                                                   2
1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-059-MMD-VCF
3
                   Plaintiff,                          FINDINGS OF FACT,
4                                                      CONCLUSIONS OF LAW AND
            v.                                         ORDER
5
     RAHMEL PENNY,
6
                   Defendant.
7

8                                     FINDINGS OF FACT

9           Based on the pending motion of counsel for the government, and good cause

10   appearing therefore, the Court finds that:

11          1.     Documents the Defendant and his counsel wish to rely upon at hearing are

12   not yet available, and thus requires additional time to obtain.   The additional time

13   requested herein is not sought for purposes of delay, but to allow counsel for the

14   government and Defendant Penny to fully peruse the documents prior to the hearing.

15          2.     Defendant Penny is incarcerated and agrees the continuance.

16                                            ORDER

17          IT IS HEREBY ORDERED that the hearing regarding conditions of pretrial

18   release, currently scheduled for October 1, 2019, be vacated and continued to

19   October 10, 2019 at the hour of 2:00, p.m..

20          DATED this 30th day of September, 2019.

21

22
                                                  HONORABLE CAM FERENBACH
23                                                U.S. MAGISTRATE JUDGE

24

                                                   3
